Farber Hass Hurley LLP Certified Public Accountants 888 West Ventura Blvd., #A Camarillo, CA 93010 www.fhhcpas.com Telephone: (805) 504-8410 Facsimile: (805) 388-1300 July 19, 2010 Securities and Exchange Commission Mail Stop 11-3 450 Fifth Street, N.W. Washington, D.C. 20549 Re: Commission File No. 000-26777 Dear Sirs/Madams: We have read Item 4.1 (1) of Feel Golf Co., Inc.'s Form 8-K dated July 19, 2010 and we agree with the statements made therein regarding our firm. We have no basis to comment on Item 4.1 (2). Yours truly, /s/ Farber Hass Hurley LLP Farber Hass Hurley LLP Camarillo, California
